VOYAGEUR MUTUAL FUNDS III Delaware Select Growth Fund (the “Fund”) Supplement to the Fund’s Class A, Class B, Class C, Class R, and Institutional Class Summary Prospectus dated August 28, 2012 (as amended and restated September 12, 2012) Effective January 1, 2013, the following replaces the information in the section entitled “Who manages the Fund? – Investment manager”: Who manages the Fund? Investment manager Delaware Management Company, a series of Delaware Management Business Trust Portfolio managers Title with Delaware Management Company Start date on the Fund Jeffrey S. Van Harte, CFA Senior Vice President, Chief Investment Officer – Focus Growth Equity May 2005 Christopher J. Bonavico, CFA Vice President, Senior Portfolio Manager, Equity Analyst May 2005 Kenneth F. Broad, CFA Vice President, Senior Portfolio Manager, Equity Analyst May 2005 Patrick G. Fortier, CFA Vice President, Portfolio Manager, Equity Analyst May 2005 Gregory M. Heywood, CFA Vice President, Portfolio Manager, Equity Analyst May 2005 Daniel J. Prislin, CFA Vice President, Senior Portfolio Manager, Equity Analyst May 2005 Christopher M. Ericksen, CFA Vice President, Portfolio Manager, Equity Analyst July 2007 Van Tran Assistant Vice President, Portfolio Manager, Equity Analyst February 2010 Ian D. Ferry Assistant Vice President, Portfolio Manager, Equity Analyst January 2013 Investments in the Fund are not and will not be deposits with or liabilities of Macquarie Bank Limited ABN 46 and its holding companies, including their subsidiaries or related companies (the "Macquarie Group"), and are subject to investment risk, including possible delays in repayment and loss of income and capital invested. No Macquarie Group company guarantees or will guarantee the performance of the Fund, the repayment of capital from the Fund, or any particular rate of return. Please keep this Supplement for future reference. This Supplement is dated December 28, 2012.
